 



Exhibit 10.9
EMPLOYMENT AGREEMENT
 
DATED AS OF SEPTEMBER 8, 2006
 
BETWEEN ERNIE HERRMAN AND THE TJX COMPANIES, INC.

 



--------------------------------------------------------------------------------



 



INDEX

                      PAGE  
 
           
1.
  EFFECTIVE DATE; TERM OF AGREEMENT     1  
 
           
2.
  SCOPE OF EMPLOYMENT.     1  
 
           
3.
  COMPENSATION AND BENEFITS.     2  
 
           
4.
  TERMINATION OF EMPLOYMENT; IN GENERAL.     2  
 
           
5.
  BENEFITS UPON NON-VOLUNTARY TERMINATION OF EMPLOYMENT OR UPON EXPIRATION OF
THE AGREEMENT.     3  
 
           
6.
  OTHER TERMINATION; VIOLATION OF CERTAIN AGREEMENTS.     5  
 
           
7.
  BENEFITS UPON CHANGE IN CONTROL     5  
 
           
8.
  AGREEMENT NOT TO SOLICIT OR COMPETE.     5  
 
           
9.
  ASSIGNMENT     7  
 
           
10.
  NOTICES     7  
 
           
11.
  WITHHOLDING; CERTAIN TAX MATTERS     7  
 
           
12.
  GOVERNING LAW     7  
 
           
13.
  ARBITRATION     7  
 
           
14.
  ENTIRE AGREEMENT     8  
 
            EXHIBIT A Certain Definitions     A-1  
 
            EXHIBIT B Definition of “Change of Control”     B-1  
 
            EXHIBIT C Change of Control Benefits     C-1  

-i-



--------------------------------------------------------------------------------



 



ERNIE HERRMAN
EMPLOYMENT AGREEMENT
     AGREEMENT dated as of September 8, 2006 between ERNIE HERRMAN (“Executive”)
and The TJX Companies, Inc., a Delaware corporation whose principal office is in
Framingham, Massachusetts 01701(the “Company”).
RECITALS
     The Company and Executive intend that the Executive shall be employed by
the Company on the terms set forth below and, to that end, deem it desirable and
appropriate to enter into this Agreement.
AGREEMENT
     The parties hereto, in consideration of the mutual agreements hereinafter
contained, agree as follows:
     1. EFFECTIVE DATE; TERM OF AGREEMENT. This Agreement shall become effective
as of September 8, 2006 (the “Effective Date”). Executive’s employment hereunder
shall continue on the terms provided herein until September 8, 2009 (the “End
Date”), subject to earlier termination as provided herein (such period of
employment hereinafter called the “Employment Period”).
     2. SCOPE OF EMPLOYMENT.
     (a) Nature of Services. Executive shall diligently perform such duties and
assume such responsibilities as shall from time to time be specified by the
Company.
     (b) Extent of Services. Except for illnesses and vacation periods,
Executive shall devote substantially all his working time and attention and his
best efforts to the performance of his duties and responsibilities under this
Agreement. However, Executive may (i) make any passive investments where he is
not obligated or required to, and shall not in fact, devote any managerial
efforts, (ii) subject to approval by the Chief Executive Officer of the Company
(which approval shall not be unreasonably withheld or withdrawn), participate in
charitable or community activities or in trade or professional organizations, or
(iii) subject to approval by the Chief Executive Officer of the Company (which
approval shall not be unreasonably withheld or withdrawn), hold directorships in
public companies, except only that the Chief Executive Officer shall have the
right to limit such services as a director or such participation in charitable
or community activities or in trade or professional organizations whenever the
Chief Executive Officer shall believe that the time spent on such activities
infringes in any material respect upon the time required by Executive for the
performance of his duties under this Agreement or is otherwise incompatible with
those duties.

 



--------------------------------------------------------------------------------



 



     3. COMPENSATION AND BENEFITS.
     (a) Base Salary. Executive shall be paid a base salary at the rate
hereinafter specified, such Base Salary to be paid in the same manner and at the
same times as the Company shall pay base salary to other executive employees.
The rate at which Executive’s Base Salary shall be paid shall be $700,000 per
year or such other rate (not less than $700,000 per year) as the Board may
determine after Board review not less frequently than annually.
     (b) Existing Awards. Reference is made to outstanding awards of stock
options and of performance-based restricted stock made prior to the Effective
Date under the Company’s Stock Incentive Plan (including any successor, the
“Stock Incentive Plan”), to the award opportunity granted to Executive for FYE
2005 under the Company’s Management Incentive Plan (“MIP”), and to award
opportunities granted to Executive under the Company’s Long Range Performance
Incentive Plan (“LRPIP”) for cycles beginning before the Effective Date and
ending after the Effective Date. Each of such awards shall continue for such
period or periods and in accordance with such terms as are set out in the grant
and other governing documents relating to such awards and shall not be affected
by the terms of this Agreement except as otherwise expressly provided herein.
     (c) New Stock Awards. Consistent with the terms of the Stock Incentive
Plan, Executive will be entitled to stock-based awards under the Stock Incentive
Plan at levels commensurate with his position and responsibilities and subject
to such terms as shall be established by the Committee.
     (d) LRPIP. During the Employment Period, Executive will be eligible to
participate in annual grants under LRPIP at a level commensurate with his
position and responsibilities and subject to such terms as shall be established
by the Committee.
     (e) MIP. During the Employment Period, Executive will be eligible to
participate in annual awards under MIP at a level commensurate with his position
and responsibilities and subject to such terms as shall be established by the
Committee.
     (f) Qualified Plans; Other Deferred Compensation Plans. Executive shall be
entitled during the Employment Period to participate in the Company’s
tax-qualified retirement and profit-sharing plans and in the GDCP and ESP, in
each case in accordance with the terms of the applicable plan.
     (g) Policies and Fringe Benefits. Executive shall be subject to Company
policies applicable to its executives generally and shall be entitled to receive
all such fringe benefits as the Company shall from time to time make available
to other executives generally (subject to the terms of any applicable fringe
benefit plan).
     4. TERMINATION OF EMPLOYMENT; IN GENERAL.
     (a) The Company shall have the right to end Executive’s employment at any
time and for any reason, with or without Cause.

-2-



--------------------------------------------------------------------------------



 



     (b) The Employment Period shall terminate when Executive becomes Disabled.
In addition, if by reason of Incapacity Executive is unable to perform his
duties for at least six continuous months, upon written notice by the Company to
Executive the Employment Period will be terminated for Incapacity.
     (c) Whenever the Employment Period shall terminate, Executive shall resign
all offices or other positions he shall hold with the Company and any affiliated
corporations.
     5. BENEFITS UPON NON-VOLUNTARY TERMINATION OF EMPLOYMENT OR UPON EXPIRATION
OF THE AGREEMENT.
     (a) Certain Terminations Prior to the End Date. If the Employment Period
shall have terminated prior to the End Date by reason of (i) death, Disability
or Incapacity of Executive, (ii) termination by the Company for any reason other
than Cause or (iii) termination by Executive in the event that Executive is
relocated more than forty (40) miles from the current corporate headquarters of
the Company without his prior written consent (a “Constructive Termination”),
then all compensation and benefits for Executive shall be as follows:
     (i) For a period of eighteen (18) months after the Date of Termination (the
“termination period”), the Company will pay to Executive or his legal
representative, continued Base Salary at the rate in effect at termination of
employment; provided, that if Executive is eligible for long-term disability
compensation benefits under the Company’s long-term disability plan, the amount
payable under this clause shall be paid at a rate equal to the excess of (a) the
rate of Base Salary in effect at termination of employment, over (b) the
long-term disability compensation benefits for which Executive is eligible under
such plan.
     (ii) If Executive elects so-called “COBRA” continuation of group health
plan coverage provided pursuant to Part 6 of Subtitle B of Title I of the
Employee Retirement Income Security Act of 1974, as amended, there shall be
added to the amounts otherwise payable under Section 5(a)(i) above an amount
(grossed up for federal and state income taxes) equal to the participant cost of
such coverage for the termination period, except to the extent that the
Participant shall obtain no less favorable coverage from another employer or
from self-employment in which case such additional payments shall cease
immediately.
     (iii) The Company will pay to Executive or his legal representative,
without offset for compensation earned from other employment or self-employment,
(A) any unpaid amounts to which Executive is entitled under MIP for the fiscal
year of the Company ended immediately prior to Executive’s termination of
employment, plus (B) any unpaid amounts owing with respect to LRPIP cycles in
which Executive participated and which were completed prior to termination.
These amounts will be paid at the same time as other awards for such prior year
or cycle are paid.
     (iv) The Company will pay to Executive or his legal representative, without
offset for compensation earned from other employment or self-employment, an
amount equal to the sum of (A) Executive’s MIP Target Award, if any, for the
year of

-3-



--------------------------------------------------------------------------------



 



termination, multiplied by a fraction, the numerator of which is three hundred
and sixty-five (365) plus the number of days during such year prior to
termination, and the denominator of which is seven hundred and thirty (730)
(provided, however, that if the Employment Period shall have terminated by
reason of Executive’s death, Disability or Incapacity, this clause (A) shall not
apply and Executive instead shall be entitled to the MIP benefit described in
(vii) below), plus (B) with respect to each LRPIP cycle in which Executive
participated and which had not ended prior to termination of employment, 1/36 of
an amount equal to Executive’s LRPIP Target Award for such cycle multiplied by
the number of full months in such cycle completed prior to termination of
employment. The amount described in clause 5(a)(iv)(A) above, if any, will be
paid not later than MIP awards for the year of termination are paid. The amount
described in clause 5(a)(iv)(B) above, to the extent measured by the LRPIP
Target Award for any cycle, will be paid not later than the date on which LRPIP
awards for such cycle are paid or would have been paid.
     (v) In addition, Executive or his legal representative shall be entitled to
the benefits described in Section 3(b) (Existing Awards) and Section 3(c) (New
Stock Awards), in each case in accordance with and subject to the terms of the
applicable arrangement, and to payment of his vested benefits under the plans
described in Section 3(f) (Qualified Plans; Other Deferred Compensation Plans).
     (vi) If termination occurs by reason of Incapacity or Disability, Executive
shall also be entitled to such compensation, if any, as is payable pursuant to
the Company’s long-term disability plan. If for any period Executive receives
long-term disability compensation payments under a long-term disability plan of
the Company as well as payments under 5(a)(i) above, and if the sum of such
payments (the “combined salary/disability benefit”) exceeds the payment for such
period to which Executive is entitled under 5(a)(i) above (determined without
regard to the proviso set forth therein), he shall promptly pay such excess in
reimbursement to the Company; provided, that in no event shall application of
this sentence result in reduction of Executive’s combined salary/disability
benefit below the level of long-term disability compensation payments to which
Executive is entitled under the long-term disability plan or plans of the
Company.
     (vii) If termination occurs by reason of death, Incapacity or Disability,
Executive shall also be entitled to an amount equal to Executive’s MIP Target
Award for the year of termination, without proration. This amount will be paid
not later than MIP awards for the year of termination are paid.
     (viii) Except as expressly set forth above or as required by law, Executive
shall not be entitled to continue participation during the termination period in
any employee benefit or fringe benefit plans, except for continuation of any
automobile allowance.
     (b) Terminations on or after the End Date. Unless earlier terminated or
except as otherwise mutually agreed by Executive and the Company, Executive’s
employment with the Company shall terminate on the End Date. Unless the Company
in connection with such termination shall offer to Executive continued service
in a position acceptable to Executive and upon mutually and reasonably agreeable
terms, Executive shall be treated as having terminated

-4-



--------------------------------------------------------------------------------



 



under Section 5(a) on the day immediately preceding the End Date and shall be
entitled to the pay and benefits described therein. If the Company in connection
with such termination offers to Executive continued service in a position
acceptable to Executive and upon mutually and reasonably agreeable terms, and
Executive declines such service, he shall be treated for all purposes of this
Agreement as having terminated his employment voluntarily on the End Date and he
shall be entitled only to those benefits to which he would be entitled under
Section 6(a) (“Voluntary termination of employment”). For purposes of the two
preceding sentences, “service in a position acceptable to Executive” shall mean
service in a position comparable to the position in which Executive was serving
immediately prior to the End Date, as reasonably determined by the Board.
     6. OTHER TERMINATION; VIOLATION OF CERTAIN AGREEMENTS.
     (a) Voluntary termination of employment. If Executive terminates his
employment voluntarily, Executive or his legal representative shall be entitled
(in each case in accordance with and subject to the terms of the applicable
arrangement) to any Stock Incentive Plan benefits described in Section 3(b)
(Existing Awards) or Section 3(c) (New Stock Awards) and to any vested benefits
under the plans described in 3(f) (Qualified Plans; Other Deferred Compensation
Plans). In addition, the Company will pay to Executive or his legal
representative any unpaid amounts to which Executive is entitled under MIP for
the fiscal year of the Company ended immediately prior to Executive’s
termination of employment, plus any unpaid amounts owing with respect to LRPIP
cycles in which Executive participated and which were completed prior to
termination, in each case at the same time as other awards for such prior year
or cycle are paid. No other benefits shall be paid under this Agreement upon a
voluntary termination of employment.
     (b) Termination for Cause; violation of certain agreements. If the Company
should end Executive’s employment for Cause, or, notwithstanding Section 5 and
Section 6(a) above, if Executive should engage in any activity that would
violate the provisions of Section 8, all compensation and benefits otherwise
payable pursuant to this Agreement shall cease, other than (x) such vested
amounts as are credited to Executive’s account (but not received) under GDCP and
ESP in accordance with the terms of those programs; (y) any vested benefits to
which the Executive is entitled under the Company’s tax-qualified plans; and
(z) Stock Incentive Plan Benefits, if any, to which Executive may be entitled
(in each case in accordance with and subject to the terms of the applicable
arrangement) under Section 3(b) (Existing Awards) and 3(c) (New Stock Awards).
The Company does not waive any rights it may have for damages or for injunctive
relief.
     7. BENEFITS UPON CHANGE IN CONTROL. Notwithstanding any other provision of
this Agreement, in the event of a Change of Control, the determination and
payment of any benefits payable thereafter with respect to Executive shall be
governed exclusively by the provisions of Exhibit C.
     8. AGREEMENT NOT TO SOLICIT OR COMPETE.
     (a) Upon the termination of employment at any time, then for a period of
two years after the termination of the Employment Period, Executive shall not
under any circumstances employ,

-5-



--------------------------------------------------------------------------------



 



solicit the employment of, or accept unsolicited the services of, any “protected
person” or recommend the employment of any “protected person” to any other
business organization. A “protected person” shall be a person known by Executive
to be employed by the Company or its Subsidiaries or to have been employed by
Company or its Subsidiaries within six months prior to the commencement of
conversations with such person with respect to employment.
     (b) As to (i) each “protected person” to whom the foregoing applies,
(ii) each subcategory of “protected person” as defined above, (iii) each
limitation on (A) employment, (B) solicitation and (C) unsolicited acceptance of
services, of each “protected person” and (iv) each month of the period during
which the provisions of this subsection (b) apply to each of the foregoing, the
provisions set forth in this subsection (b) shall be deemed to be separate and
independent agreements and in the event of unenforceability of any such
agreement, such unenforceable agreement shall be deemed automatically deleted
from the provisions hereof and such deletion shall not affect the enforceability
of any other provision of this subsection (b) or any other term of this
Agreement.
     (c) During the course of his employment, Executive will have learned many
trade secrets of the Company and its Subsidiaries and will have access to
confidential information and business plans for the Company and its
Subsidiaries. Therefore, upon termination of the Employment Period on the End
Date or if Executive should end his employment voluntarily at any time,
including by reason of retirement or Disability, or if the Company should end
Executive’s employment at any time for Cause, then for a period of two years
thereafter, Executive will not be a partner or investor in, or be engaged in any
employment, consulting, or fees-for-services arrangement with, any business
which is a competitor of the Company and its Subsidiaries, nor shall Executive
undertake any planning to engage in any such business. A business shall be
deemed a competitor of the Company and its Subsidiaries if it shall then be so
regarded by retailers generally or if it shall operate an off-price apparel,
off-price footwear, off-price jewelry, off-price accessories, off-price
giftware, off-price toys and games, off-price home furnishings and/or off-price
home fashions business, including any such business that is store-based,
catalogue-based, media-based or an on-line, “e-commerce” or other off-price
internet-based business. If, at any time, pursuant to action of any court,
administrative or governmental body or other arbitral tribunal, the operation of
any part of this paragraph shall be determined to be unlawful or otherwise
unenforceable, then the coverage of this paragraph shall be deemed to be
restricted as to duration, geographical scope or otherwise, as the case may be,
to the extent, and only to the extent, necessary to make this paragraph lawful
and enforceable in the particular jurisdiction in which such determination is
made.
     (d) Executive shall never use or disclose any confidential information
other than as required by applicable law or for the proper performance of
Executive’s regular duties and responsibilities to the Company and its
Subsidiaries. This restriction shall continue to apply after Executive’s
employment terminates, regardless of the reason for such termination. All
documents, records and files, in any media, relating to the business, present or
otherwise, of the Company and its Subsidiaries and any copies (“Documents”),
whether or not prepared by Executive, are the property of the Company and its
Subsidiaries. Executive must safeguard all Documents and must surrender to the
Company at such time or times as the Company may specify all Documents then in
Executive’s possession or control. In addition, upon termination of employment
for any reason other than the death of Executive, Executive shall immediately

-6-



--------------------------------------------------------------------------------



 



return all Documents and shall execute a certificate certifying that he or she
has returned all such Documents in her possession or under his or her control.
     (e) If, following termination of the Employment Period at any time or for
any reason and while he is still entitled to benefits under Section 5 of this
Agreement, Executive engages in any activity that would be prohibited under this
Section 8 following a voluntary termination of employment, the Company’s
obligation to pay benefits under Section 5 shall forthwith cease and Executive
shall be entitled only to (x) payment of such vested amounts as are credited to
Executive’s account (but not received) under GDCP and ESP in accordance with the
terms of those programs; (y) payment of any vested benefits to which the
Executive is entitled under the Company’s tax-qualified plans; and (z) Stock
Incentive Plan Benefits, if any, to which Executive may be entitled (in each
case in accordance with and subject to the terms of the applicable arrangement)
under Section 3(b) (Existing Awards) and 3(c) (New Stock Awards). A Participant
shall notify the Company immediately upon securing employment or becoming
self-employed during any period when any benefits may be subject to termination
as provided in this Section 8.
     9. ASSIGNMENT. The rights and obligations of the Company shall enure to the
benefit of and shall be binding upon the successors and assigns of the Company.
The rights and obligations of Executive are not assignable except only that
payments payable to him after his death shall be made to his estate except as
otherwise provided by the applicable plan or award documentation, if any.
     10. NOTICES. All notices and other communications required hereunder shall
be in writing and shall be given by mailing the same by certified or registered
mail, return receipt requested, postage prepaid. If sent to the Company the same
shall be mailed to the Company at 770 Cochituate Road, Framingham, Massachusetts
01701, Attention: Chairman of the Executive Compensation Committee, or other
such address as the Company may hereafter designate by notice to Executive; and
if sent to the Executive, the same shall be mailed to Executive at his address
as set forth in the records of the Company or at such other address as Executive
may hereafter designate by notice to the Company.
     11. WITHHOLDING; CERTAIN TAX MATTERS. Anything to the contrary
notwithstanding, (a) all payments required to be made by the Company hereunder
to Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation, and
(b) to the extent any payment hereunder shall be required to be delayed until
six months following separation from service to comply with the “specified
employee” rules of Section 409A it shall be so delayed (but not more than is
required to comply with such rules).
     12. GOVERNING LAW. This Agreement and the rights and obligations of the
parties hereunder shall be governed by the laws of the Commonwealth of
Massachusetts.
     13. ARBITRATION. In the event that there is any claim or dispute arising
out of or relating to this Agreement, or the breach thereof, and the parties
hereto shall not have resolved such claim or dispute within sixty (60) days
after written notice from one party to the other setting forth the nature of
such claim or dispute, then such claim or dispute shall be settled

-7-



--------------------------------------------------------------------------------



 



exclusively by binding arbitration in Boston, Massachusetts in accordance with
the Rules Governing Resolutions of Employment Disputes of the American
Arbitration Association by an arbitrator mutually agreed upon by the parties
hereto or, in the absence of such agreement, by an arbitrator selected according
to such Rules. Notwithstanding the foregoing, if either the Company or Executive
shall request, such arbitration shall be conducted by a panel of three
arbitrators, one selected by the Company, one selected by Executive and the
third selected by agreement of the first two, or, in the absence of such
agreement, in accordance with such Rules. Judgment upon the award rendered by
such arbitrator(s) shall be entered in any Court having jurisdiction thereof
upon the application of either party.
     14. ENTIRE AGREEMENT. This Agreement, including Exhibits, represents the
entire agreement between the parties relating to the terms of Executive’s
employment by the Company and supersedes all prior written or oral agreements
between them.

             
 
      /s/ Ernie Herrman     
 
           
 
      Executive    
 
           
 
      THE TJX COMPANIES, INC.    
 
           
 
  By:   /s/ Bernard Cammarata     
 
           

-8-



--------------------------------------------------------------------------------



 



EXHIBIT A
Certain Definitions
     (a) “Base Salary” means, for any period, the amount described in
Section 3(a).
     (b) “Board” means the Board of Directors of the Company.
     (c) “Committee” means the Executive Compensation Committee of the Board.
     (d) “Cause” means dishonesty by Executive in the performance of his duties,
conviction of a felony (other than a conviction arising solely under a statutory
provision imposing criminal liability upon Executive on a per se basis due to
the Company offices held by Executive, so long as any act or omission of
Executive with respect to such matter was not taken or omitted in contravention
of any applicable policy or directive of the Board), gross neglect of duties
(other than as a result of Incapacity, Disability or death), or conflict of
interest which conflict shall continue for thirty (30) days after the Company
gives written notice to Executive requesting the cessation of such conflict.
     In respect of any termination during a Standstill Period, Executive shall
not be deemed to have been terminated for Cause until the later to occur of
(i) the 30th day after notice of termination is given and (ii) the delivery to
Executive of a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the Company’s directors at a meeting called and held for
that purpose (after reasonable notice to Executive), and at which Executive
together with his counsel was given an opportunity to be heard, finding that the
Executive was guilty of conduct described in the definition of “Cause” above,
and specifying the particulars thereof in detail; provided, however, that the
Company may suspend Executive and withhold payment of his Base Salary from the
date that notice of termination is given until the earliest to occur of
(A) termination of Executive for Cause effected in accordance with the foregoing
procedures (in which case Executive shall not be entitled to his Base Salary for
such period), (B) a determination by a majority of the Company’s directors that
Executive was not guilty of the conduct described in the definition of “Cause”
effected in accordance with the foregoing procedures (in which case Executive
shall be reinstated and paid any of his previously unpaid Base Salary for such
period), or (C) ninety (90) days after notice of termination is given (in which
case Executive shall then be reinstated and paid any of his previously unpaid
Base Salary for such period). If Base Salary is withheld and then paid pursuant
to clause (B) or (C) of the preceding sentence, the amount thereof shall be
accompanied by simple interest, calculated on a daily basis, at a rate per annum
equal to the prime or base lending rate, as in effect at the time, of the
Company’s principal commercial bank.
     (e) “Change of Control” has the meaning given it in Exhibit B.
     (f) “Change of Control Termination” means the termination of Executive’s
employment during a Standstill Period (1) by the Company other than for Cause,
or (2) by Executive for good reason, or (3) by reason of death, Incapacity or
Disability.
     For purposes of this definition, termination for “good reason” shall mean
the voluntary termination by Executive of his employment (A) within one hundred
and twenty (120) days after

A-1



--------------------------------------------------------------------------------



 



the occurrence without Executive’s express written consent of any one of the
events described in clauses (I), (II), (III), (IV), (V) or (VI) below, provided,
that Executive gives notice to the Company at least thirty (30) days in advance
requesting that the pertinent situation described therein be remedied, and the
situation remains unremedied upon expiration of such 30-day period; (B) within
one hundred and twenty (120) days after the occurrence without Executive’s
express written consent of the event described in clause (VII), provided, that
Executive gives notice to the Company at least thirty (30) days in advance of
his intent to terminate his employment in respect of such event; or (C) under
the circumstances described in clause (VIII) below, provided, that Executive
gives notice to the Company at least thirty (30) days in advance:

  (I)   the assignment to him of any duties inconsistent with his positions,
duties, responsibilities, and status with the Company immediately prior to the
Change of Control, or any removal of Executive from or any failure to reelect
him to such positions, except in connection with the termination of Executive’s
employment by the Company for Cause or by Executive other than for good reason,
or any other action by the Company which results in a diminishment in such
position, authority, duties or responsibilities, other than an insubstantial and
inadvertent action which is remedied by the Company promptly after receipt of
notice thereof given by Executive; or     (II)   if Executive’s rate of Base
Salary for any fiscal year is less than 100% of the rate of Base Salary paid to
Executive in the completed fiscal year immediately preceding the Change of
Control or if Executive’s total cash compensation opportunities, including
salary and incentives, for any fiscal year are less than 100% of the total cash
compensation opportunities made available to Executive in the completed fiscal
year immediately preceding the Change of Control; or     (III)   the failure of
the Company to continue in effect any benefits or perquisites, or any pension,
life insurance, medical insurance or disability plan in which Executive was
participating immediately prior to the Change of Control unless the Company
provides Executive with a plan or plans that provide substantially similar
benefits, or the taking of any action by the Company that would adversely affect
Executive’s participation in or materially reduce Executive’s benefits under any
of such plans or deprive Executive of any material fringe benefit enjoyed by
Executive immediately prior to the Change of Control; or     (IV)   any
purported termination of Executive’s employment by the Company for Cause during
a Standstill Period which is not effected in compliance with paragraph
(d) above; or     (V)   any relocation of Executive of more than forty
(40) miles from the place where Executive was located at the time of the Change
of Control; or     (VI)   any other breach by the Company of any provision of
this Agreement; or

A-2



--------------------------------------------------------------------------------



 



  (VII)   the Company sells or otherwise disposes of, in one transaction or a
series of related transactions, assets or earning power aggregating more than
30% of the assets (taken at asset value as stated on the books of the Company
determined in accordance with generally accepted accounting principles
consistently applied) or earning power of the Company (on an individual basis)
or the Company and its Subsidiaries (on a consolidated basis) to any other
Person or Persons (as those terms are defined in Exhibit B); or     (VIII)   the
voluntary termination by Executive of his employment at any time within one year
after the Change of Control. Notwithstanding the foregoing, the Board may
expressly waive the application of this clause (VIII) if it waives the
applicability of substantially similar provisions with respect to all persons
with whom the Company has a written severance agreement (or may condition its
application on any additional requirements or employee agreements which the
Board shall in its discretion deem appropriate in the circumstances). The
determination of whether to waive or impose conditions on the application of
this clause (VIII) shall be within the complete discretion of the Board but
shall be made prior to the Change of Control.

     (g) “Code” means the Internal Revenue Code of 1986, as amended.
     (h) “Date of Termination” means the date on which Executive’s employment
terminates.
     (i) “Disability” has the meaning given it in the Company’s long-term
disability plan. Executive’s employment shall be deemed to be terminated for
Disability on the date on which Executive is entitled to receive long-term
disability compensation pursuant to such long-term disability plan.
     (j) “End Date” has the meaning set forth in Section 1 of the Agreement.
     (k) “ESP” means the Company’s Executive Savings Plan.
     (l) “GDCP” means the Company’s General Deferred Compensation Plan, or, if
the General Deferred Compensation Plan is no longer maintained by the Company, a
nonqualified deferred compensation plan (other than the ESP) or arrangement the
terms of which are not less favorable to Executive than the terms of the General
Deferred Compensation Plan as in effect on the Effective Date.
     (m) “Incapacity” means a disability (other than Disability within the
meaning of (i) above) or other impairment of health that renders Executive
unable to perform his duties to the reasonable satisfaction of the Committee.
     (n) “LRPIP” has the meaning set forth in Section 3(b) of the Agreement.
     (o) “MIP” has the meaning set forth in Section 3(b) of the Agreement..

A-3



--------------------------------------------------------------------------------



 



     (p) “Section 409A” means Section 409A of the Code.
     (q) “Standstill Period” means the period commencing on the date of a Change
of Control and continuing until the close of business on the earlier of the day
immediately preceding the End Date or the last business day of the 24th calendar
month following such Change of Control.
     (r) “Stock” means the common stock, $1.00 par value, of the Company.
     (s) “Stock Incentive Plan” has the meaning set forth in Section 3(b) of the
Agreement.
     (t) “Subsidiary” means any corporation in which the Company owns, directly
or indirectly, 50% or more of the total combined voting power of all classes of
stock.

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
Definition of “Change of Control”
     “Change of Control” shall mean the occurrence of any one of the following
events:
     (a) there occurs a change of control of the Company of a nature that would
be required to be reported in response to Item 1(a) of the Current Report on
Form 8-K pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934
(the “Exchange Act”) or in any other filing under the Exchange Act; provided,
however, that no transaction shall be deemed to be a Change of Control (i) if
the person or each member of a group of persons acquiring control is excluded
from the definition of the term “Person” hereunder or (ii) unless the Committee
shall otherwise determine prior to such occurrence, if Executive or an Executive
Related Party is the Person or a member of a group constituting the Person
acquiring control; or
     (b) any Person other than the Company, any wholly-owned subsidiary of the
Company, or any employee benefit plan of the Company or such a subsidiary
becomes the owner of 20% or more of the Company’s Common Stock and thereafter
individuals who were not directors of the Company prior to the date such Person
became a 20% owner are elected as directors pursuant to an arrangement or
understanding with, or upon the request of or nomination by, such Person and
constitute at least 1/4 of the Company’s Board of Directors; provided, however,
that unless the Committee shall otherwise determine prior to the acquisition of
such 20% ownership, such acquisition of ownership shall not constitute a Change
of Control if Executive or an Executive Related Party is the Person or a member
of a group constituting the Person acquiring such ownership; or
     (c) there occurs any solicitation or series of solicitations of proxies by
or on behalf of any Person other than the Company’s Board of Directors and
thereafter individuals who were not directors of the Company prior to the
commencement of such solicitation or series of solicitations are elected as
directors pursuant to an arrangement or understanding with, or upon the request
of or nomination by, such Person and constitute at least 1/4 of the Company’s
Board of Directors; or
     (d) the Company executes an agreement of acquisition, merger or
consolidation which contemplates that (i) after the effective date provided for
in the agreement, all or substantially all of the business and/or assets of the
Company shall be owned, leased or otherwise controlled by another Person and
(ii) individuals who are directors of the Company when such agreement is
executed shall not constitute a majority of the board of directors of the
survivor or successor entity immediately after the effective date provided for
in such agreement; provided, however, that unless otherwise determined by the
Committee, no transaction shall constitute a Change of Control if, immediately
after such transaction, Executive or any Executive Related Party shall own
equity securities of any surviving corporation (“Surviving Entity”) having a
fair value as a percentage of the fair value of the equity securities of such
Surviving Entity greater than 125% of the fair value of the equity securities of
the Company owned by Executive and any Executive Related Party immediately prior
to such transaction, expressed as a percentage of the fair value of all equity
securities of the Company immediately prior to such transaction (for purposes of
this paragraph ownership of equity securities shall be determined in the same
manner as

B-1



--------------------------------------------------------------------------------



 



ownership of Common Stock); and provided, further, that, for purposes of this
paragraph (d), if such agreement requires as a condition precedent approval by
the Company’s shareholders of the agreement or transaction, a Change of Control
shall not be deemed to have taken place unless and until such approval is
secured (but upon any such approval, a Change of Control shall be deemed to have
occurred on the date of execution of such agreement).
     In addition, for purposes of this Exhibit B the following terms have the
meanings set forth below:
     “Common Stock” shall mean the then outstanding Common Stock of the Company
plus, for purposes of determining the stock ownership of any Person, the number
of unissued shares of Common Stock which such Person has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) upon the exercise of conversion rights, exchange rights, warrants or
options or otherwise. Notwithstanding the foregoing, the term Common Stock shall
not include shares of Preferred Stock or convertible debt or options or warrants
to acquire shares of Common Stock (including any shares of Common Stock issued
or issuable upon the conversion or exercise thereof) to the extent that the
Board of Directors of the Company shall expressly so determine in any future
transaction or transactions.
     A Person shall be deemed to be the “owner” of any Common Stock:
     (i) of which such Person would be the “beneficial owner,” as such term is
defined in Rule 13d-3 promulgated by the Securities and Exchange Commission (the
“Commission”) under the Exchange Act, as in effect on March 1, 1989; or
     (ii) of which such Person would be the “beneficial owner” for purposes of
Section 16 of the Exchange Act and the rules of the Commission promulgated
thereunder, as in effect on March 1, 1989; or
     (iii) which such Person or any of its affiliates or associates (as such
terms are defined in Rule 12b-2 promulgated by the Commission under the Exchange
Act, as in effect on March 1, 1989), has the right to acquire (whether such
right is exercisable immediately or only after the passage of time) pursuant to
any agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options or otherwise.
     “Person” shall have the meaning used in Section 13(d) of the Exchange Act,
as in effect on March 1, 1989.
     An “Executive Related Party” shall mean any affiliate or associate of
Executive other than the Company or a majority-owned subsidiary of the Company.
The terms “affiliate” and “associate” shall have the meanings ascribed thereto
in Rule 12b-2 under the Exchange Act (the term “registrant” in the definition of
“associate” meaning, in this case, the Company).

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
Change of Control Benefits
     C.1. Benefits Upon a Change of Control Termination.
     (a) The Company shall pay the following to Executive in a lump sum within
thirty (30) days following a Change of Control Termination an amount equal to
(i) two times his Base Salary for one year at the rate in effect immediately
prior to the Date of Termination or the Change of Control, whichever is higher,
plus (ii) the accrued and unpaid portion of his Base Salary through the Date of
Termination, subject to the following. If Executive is eligible for long-term
disability compensation benefits under the Company’s long-term disability plan,
the amount payable under (i) shall be reduced by the annual long-term disability
compensation benefit for which Executive is eligible under such plan for the
two-year period over which the amount payable under (i) is measured. If for any
period Executive receives long-term disability compensation payments under a
long-term disability plan of the Company as well as payments under the first
sentence of this subsection (a), and if the sum of such payments (the “combined
Change of Control/disability benefit”) exceeds the payment for such period to
which Executive is entitled under the first sentence of this subsection (a)
(determined without regard to the second sentence of this subsection (a)), he
shall promptly pay such excess in reimbursement to the Company; provided, that
in no event shall application of this sentence result in reduction of
Executive’s combined Change of Control/disability benefit below the level of
long-term disability compensation payments to which Executive is entitled under
the long-term disability plan or plans of the Company.
     (b) Until the second anniversary of the Date of Termination, the Company
shall maintain in full force and effect for the continued benefit of Executive
and his family all life insurance and medical insurance plans and programs in
which Executive was entitled to participate immediately prior to the Change of
Control, provided, that Executive’s continued participation is possible under
the general terms and provisions of such plans and programs. In the event that
Executive is ineligible to participate in such plans or programs, the Company
shall arrange upon comparable terms to provide Executive with benefits
substantially similar to those which he is entitled to receive under such plans
and programs. Notwithstanding the foregoing, the Company’s obligations hereunder
with respect to life or medical coverage or benefits shall be deemed satisfied
to the extent (but only to the extent) of any such coverage or benefits provided
by another employer.
     (c) For a period of two years after the Date of Termination, the Company
shall continue to provide to Executive an automobile allowance on the same basis
as it was providing such allowance immediately prior to the Change of Control.
     C.2. Incentive Benefits Upon a Change of Control. Within thirty (30) days
following a Change of Control, whether or not Executive’s employment has
terminated or been terminated, the Company shall pay to the Executive, in a lump
sum, the sum of (i) and (ii), where:
     (i) is the sum of (A) the “Target Award” under the Company’s Management
Incentive Plan or any other annual incentive plan which is applicable to
Executive for the

C-1



--------------------------------------------------------------------------------



 



fiscal year in which the Change of Control occurs, plus (B) an amount equal to
such Target Award prorated for the period of active employment during such
fiscal year through the Change of Control; and
     (ii) the sum of (A) for Performance Cycles not completed prior to the
Change of Control, an amount with respect to each such cycle equal to the
maximum Award under LRPIP specified for Executive for such cycle, plus (B) any
unpaid amounts owing with respect to cycles completed prior to the Change of
Control.
     C.3. Gross-Up Payment. Payments under Section C.1. and Section C.2. of this
Exhibit shall be made without regard to whether the deductibility of such
payments (or any other payments or benefits to or for the benefit of Executive)
would be limited or precluded by Section 280G of the Code (“Section 280G”) and
without regard to whether such payments (or any other payments or benefits)
would subject Executive to the federal excise tax levied on certain “excess
parachute payments” under Section 4999 of the Code (the “Excise Tax”). If any
portion of the payments or benefits to or for the benefit of Executive
(including, but not limited to, payments and benefits under this Agreement but
determined without regard to this paragraph) constitutes an “excess parachute
payment” within the meaning of Section 280G (the aggregate of such payments
being hereinafter referred to as the “Excess Parachute Payments”), the Company
shall promptly pay to Executive an additional amount (the “gross-up payment”)
that after reduction for all taxes (including but not limited to the Excise Tax)
with respect to such gross-up payment equals the Excise Tax with respect to the
Excess Parachute Payments; provided, that to the extent any gross-up payment
would be considered “deferred compensation” for purposes of Section 409A of the
Code, the manner and time of payment, and the provisions of this Section C.3,
shall be adjusted to the extent necessary (but only to the extent necessary) to
comply with the requirements of Section 409A with respect to such payment so
that the payment does not give rise to the interest or additional tax amounts
described at Section 409A(a)(1)(B) or Section 409A(b)(4) of the Code (the
“Section 409A penalties”); and further provided, that if, notwithstanding the
immediately preceding proviso, the gross-up payment cannot be made to conform to
the requirements of Section 409A of the Code, the amount of the gross-up payment
shall be determined without regard to any gross-up for the Section 409A
penalties. The determination as to whether Executive’s payments and benefits
include Excess Parachute Payments and, if so, the amount of such payments, the
amount of any Excise Tax owed with respect thereto, and the amount of any
gross-up payment shall be made at the Company’s expense by
PricewaterhouseCoopers LLP or by such other certified public accounting firm as
the Committee may designate prior to a Change of Control (the “accounting
firm”). Notwithstanding the foregoing, if the Internal Revenue Service shall
assert an Excise Tax liability that is higher than the Excise Tax (if any)
determined by the accounting firm, the Company shall promptly augment the
gross-up payment to address such higher Excise Tax liability.
     C.4. Other Benefits. In addition to the amounts described in Sections C.1.
and C.2., and C.3., Executive or his legal representative shall be entitled to
his Stock Incentive Plan benefits, if any, under Section 3(b) (Existing Awards)
and Section 3(c) (New Stock Awards), and to the payment of his vested benefits
under the plans described in 3(f) (Qualified Plans; Other Deferred Compensation
Plans).

C-2



--------------------------------------------------------------------------------



 



     C.5. Noncompetition; No Mitigation of Damages; etc.
     (a) Noncompetition. Upon a Change of Control, any agreement by Executive
not to engage in competition with the Company subsequent to the termination of
his employment, whether contained in an employment contract or other agreement,
shall no longer be effective.
     (b) No Duty to Mitigate Damages. Executive’s benefits under this Exhibit C
shall be considered severance pay in consideration of his past service and his
continued service from the date of this Agreement, and his entitlement thereto
shall neither be governed by any duty to mitigate his damages by seeking further
employment nor offset by any compensation which he may receive from future
employment.
     (c) Legal Fees and Expenses. The Company shall pay all legal fees and
expenses, including but not limited to counsel fees, stenographer fees, printing
costs, etc. reasonably incurred by Executive in contesting or disputing that the
termination of his employment during a Standstill Period is for Cause or other
than for good reason (as defined in the definition of Change of Control
Termination) or obtaining any right or benefit to which Executive is entitled
under this Agreement following a Change of Control. Any amount payable under
this Agreement that is not paid when due shall accrue interest at the prime rate
as from time to time in effect at Bank of America, or its successor, until paid
in full.
     (d) Notice of Termination. During a Standstill Period, Executive’s
employment may be terminated by the Company only upon thirty (30) days’ written
notice to Executive.

C-3